HIED/N
                                                  'STCOURTOFAPPEAR
                                                   HOUSTON, TEXAS
                  CAUSE NO 01-15-00066-CV
                                                   MAR 10 2015
                            IN THE               "WOPHPRK
                                                 CHRISTOF PR,NE

                 FIRST COURT OF APPEALS

                   HARRIS COUNTY TEXAS




              PATRICK OLAJIDE AKINWAMIDE

                         APPELLANT

                                 V

          TRANSPORTATION INSURANCE COMPANY

              CNA INSURANCE COMPANY AND

             AUTOMATIC DATA PROCESSING INC.

                          APPELLEES



              FROM THE 80th DISTRICT COURT
                OF HARRIS COUNTY, TEXAS


MOTION FOR AN ORDER TO INCLUDE THE APPEAL FROM THE TRIAL

     COURT'S ORDER OF OCTOBER 3,2014 IN APPELLATE CASE NO
                            01-15-00066 CV




                PATRICK OLAJIDE AKINWAMIDE, PROSE
                2151 SOUTH KIRKWOOD ROAD, #295
                HOUSTON, TEXAS 77077

                (832) 620-9345
                   TO THE HONORABLE JUSTICES OF SAID COURT:

       The Appellant, Patrick Olajide Akinwamide files his motion to the Court for an
order to include the appeal from the Trial Court's order of October 3,2014 in
Appellate Case No. 01-15-00066-CV.
      On January 15,2015 a letter of assignment from the 80th District Court Trial
Court Clerk and a copy of the notice of appeal filed by the Appellant, Patrick Olajide
Akinwamide in the Trial Court was received by the First Court ofAppeals and
docketed as Cause No. 01-15-00066-CV.

      Appellant's notice of appeals filed with the District Clerk on November 25,
2014 includes appeals from the orders of October 3,2014 and November 4,2014. See
attachment 'A' and hereby incorporated by reference.
      According to the First Court ofAppeals order on motions dated March 3,2015,
the Appellant's appeal from the Trial Court's order of October 3,2014 was not
included in the Appellant's appeals, pursuant to the Tex. Civ. Prac. & Rem. Code §§
11.101,11.102 and the mandate ofthe Court issued on May 13,2013.

      First, there was no notice filed by any party with the clerk and served on
Plaintiff, Patrick Olajide Akinwamide and other parties in Cause No. 97-48526 stating
that the Plaintiff I a vexatious litigant required to obtain permission under CPRC
§11.102. See CPRC %\ 1.1035(a).

      Second, Appellant, Patrick Olajide Akinwamide obtained an order from the
appropriate local Administrative Judge described by CPRC §11.102(a) permitting the
filing of appeals from the orders ofOctober 3,2014 and November 4,2014. See
CPRC§11.1035(b); See also, attachment 'B' hereby incorporatedby reference.

      Third, the Trial Court, and the Trial Court's Clerk (District Clerk) do not have
the authority to withhold an appeal from being forwarded to the Court ofAppeals
once the notice of appeal is filed and stamped. See CPRC §11.1035. Also, the Trial
Court and the Trial Court's Clerk (District Clerk) do not have the authority to remove
any part of the notice of appeal. The second page to the Appellant's notice of appeal,
which is the signature page, was removed from the notice of appeals. See attachment
'C' hereby incorporated by reference.

      Fourth, appellant filed with the Trial Court Clerk (District Clerk) requests and
supplemental request to include the complete notice of appeals filed November 25,
2014 and the "Plaintiffs Motion to Correct the Omission of Automatic Data

Processing Inc. and CNA Insurance Company from the style of Cause No. 97*48526
in the Court's Order of October 3,2014 without success. The First Court ofAppeals
should take judicial notice in the record ofthis appeal.

      Fifth, the Trial Court's order of October 3,2014 and the Plaintiffs motion to
correct the order filed October 9,2014 preceded the order declaring Plaintiff a
vexatious litigant. As such, CPRC §§11.101,11.102 would not bar Appellant's appeal
from the Trial courts order of October 3,2014. See attachment 'D' and hereby
incorporated by reference.

      Sixth, the First Court ofAppeals should consider the Appellant's appeal from
the Trial Court's order of October 3,2014 because Appellant challenges the Trial
Court's jurisdictional power under the Texas Workers' Compensation Act over the
claim for compensation in Cause No. 97-48526. Jurisdiction, once challenged, cannot
be assumed and must be decided. See Main v Thiboutot 100 S. CT. 2502 (1980). A
Court cannot confer jurisdiction where none existed and cannot make a void judgment
valid See Old Wayne Mut. L. Ass 'nv McDonough, 204 U.S. 8, 27, S. CT. 236 (1907).

      The Trial Court lacked the jurisdictional power under the Texas Workers'
Compensation Act over the claim for compensation when the final judgment was
                                           3
signed August9,2000 in CauseNo. 97-48526. The Appellee's employer, Automatic
Data Processing Inc. failed to provide proofofits Workers' Compensation Insurance
Policy to establish itself a a subscriber under the Texas Workers' Compensation Act
at the time of Appellant's work-related injuries. See attachment 'D', andhereby
incorporated byreference. This attachment 'D' is offered as exhibit 'A' to the
"Plaintiffs Motion to Correct the Omission ofAutomatic DataProcessing Inc           in
the Court's Order ofOctober 3, 2014" andalsopart ofevidence admitted in the show
cause hearing.

       TheTexas Workers' Compensation Actrequires the proofof the employer's
Workers' Compensation InsurancePolicy to establishthe employeras a subscriber
under the Texas Workers' CompensationAct at time ofemployee's work-related
injuries, before the Act can take effect or be appliedto a claim for compensation. See
Tex. Rev. Civ. Stat. Ann. Arts. 8306-8309, 8306, §4, 8308 §§19, 20, 8309, §1; See
Middleton v Texas Power & Light Co., 249 US. 152, 153-54, 39 S. CT. 227, 63 L. Ed
527 (1919); Paradissis v Royal Indemnity Co., 507 S.W.2d 526, 529 (Tex. 1974);
Guerrero v StandardAlloys Mfg. Co., 598 S.W.2d 656, 657 (Civ. App.-Beaumont
1980, refdnr.e.); Johnston Testers vRangel, 435 S.W.2d 927, 930, 931 (Tex. Civ.
App. San Antonio 1968 ref n.r.e.); Aerospatiate Helicopter v Universal Health 778
S W. 2d 492 (Tex. App.-Dallas 1989, writdenied)

       The Appellee-employer, automatic Data Processing Inc. did not provide any
proof of its Workers' Compensation Insurance policy at the time ofAppellant's work-
related injuries to establish itself as a subscriber under the Texas Workers'
Compensation Act. See exhibit 'A'there is no proof or evidence in Cause No. 97-
48526 that the employer, or any ofthe defendants provided proof ofAutomatic Data
Processing Inc's Workers' Compensation Insurance Policy at the time ofPlaintiffs
work-related injuries.
                                           4
       Because the legislature did not authorize the Trial courtto grantreliefsought in
theAppellant's claim for compensation, the Trial Court lacked jurisdictional power
over the claimfor compensation. See Tex. Rev. Civ. Stat. Ann Art. 8306§4; Metro
Transit Auth. v Jackson, 212 S.W.3d 797, 801 (Tex. App.-Houston [1st Dist.] 2006,
Pet denied).

       The lack of subject matter jurisdiction is fundamental error. See Saudi v
Brieven 16S. W. 3d 108, 110 (Tex. App.-Houston [1st Dist.] 2004, no Pet). Thetest
for subject matter jurisdiction is whether the courthas power to enterthejudgment
upon an inquiry and not whetherits conclusion is correct. See Dioceses ofGalveston-
Houston vStone, 892 S.W. 2d169, 174 (Tex. App.-Houston [14th Dist] 1994, Org
proceeding). Thejury finding and verdict upon which the Trial court's final judgment
was based is immaterial withoutproof ofthe employer, automatic Data Processing
Inc.'s Workers' Compensation Insurance policy at the time of Appellant's work-
related injuries. See Guerrero v StandardAlloys Mfg. Co., 598 S.W.2d 656, 657 (Civ.
App.-Beaumont 1980, Refd n.r.e.); Johnston Testers v Rangel, 435 S.W.2d 927, 930,
931 (Tex. Civ. App.-San Antonio 1968refd n.r.e.); Aerospatiate Heleicopterv
Universal Health 778S.W. 2d 492 (Tex. App. Dallas 1989, writ denied).

      At the same time, in order to claim a right to protections afforded an employer
under the Workers' Compensation Act, the Appellee, automatic Data Processing Inc
must provide Appellant with actual or constructive notice that the employer,
Automatic Data Processing Inc. provided compensation for injuries sustained in the
course and scope ofemployment. See Tex. Rev. Civ. Stat. Ann. Art8308, §§19, 20;
Regalado v HE. Butt Grocery Co., 863 S.W.2d 107, 110 (Tex. App.-San Antonio
1993, no writ); Rodriguez v Martin Landscape Management, Inc., 882 S.W.2d 602,
606 (Tex. App.- Houston [1st Dist] 1994, no writ); Ferguson vHospital Corp. Int'l,
769 F. 2d268, 271-72 (5th Cir. 1985).
                                         5
                           CERTIFICATE OF SERVICE



       I certify that a true and correct copy of the forgoing instrument was delivered
via certified mail, return receipt requested or hand delivered to all counsels ofrecord
on this the 10*day ofMarch 2015.

Mr. Jeffrey L. Diamond
TX Bar No. 058025000
1010 San Jacinto Street
Houston, Texas 77002
Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.

Court Clerk
Attention: The 80* District Court
201 Caroline, 9th Floor
Houston, Texas 77002


Harris County District Clerk
Attention: Civil/Family Post Trial
201 Caroline, 2nd Floor
Houston, Texas 77002




Patrick Olajide Akinwamide, ProSe
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
ATTACHrntrVT 'A

DiST^icr (Luetic 01M r40vfo'Vfet£/£-5,2.oif
                                      Cause No. 97-48526




   Patrick Olajide Akinwamide               §     In the District Court of

   vs
                                            §     Harris County, Texas

   Transportation Insurance Company         §     80th Judicial District

  CNA Insurance Company, and                §

  Automatic Data Processing Inc.            §                           FILED
                                                                         ftftftSl
                                                                        NOV 2 5 2014
                                                               Timet.
                                                                         luiil»d!ounty,TMar
                                     NOTICE OF APPEAL
                                                                             Dopirty"




TO THE HONORABLE COURT:

  Patrick Olajide Akinwamide, Plaintiffin the above Styled and numbered Cause, gives
notice ofhis intent ordesire to appeal the Trial Court's Order and rendered on October
3,2014 denying Plaintiffs Motion to set aside the final judgment in Cause No. 97-
48526 as void, dismiss the Plaintiffs claim for commendation or lack ofjurisdiction
under TWCA, and the Trial Court to proceed with Plaintiffs Common Law Causes of
action until its final resolution.

 Plaintifffurther appeals Trial Court's orders ofNovember 4,2014 that:
  1) Declared orfind Plaintiffa vexatious litigant
   2) Sanctioned Plaintiff

   3) Order finding that the appropriate security/sanction, including the award of
        reasonable expenses and cost including reasonable attorney's fees to the
        defendant is $2,500.00
  4) Ordered Plaintiffto pay $2,500.00 to the defendant no later than December 1,
     2014

  5) Ordered to pay the amount of$500.00 to the clerk of the court no later than
     December 1,2014

  6) Order that prohibit Plaintifffrom filing in Propria Persona, anew litigation in a
     court in this state without first obtaining permission from a local administrative
     judge under Texas Civil Practices Remedial Code Section 11.101, and order that
     restricts Plaintiff as indigent to file new litigation in Propria Persona.

   Plaintifffiled onOctober 9, 2014, amotion to correct the omission of the
defendants Automatic Data Processing Inc., and CNA Insurance Company from the
style ofCause No. 97-48526 in the Trial Court's order ofOctober 3,2014 which has
not been ruled upon by the Court.
   Plaintiffalso, filed his objections to the Trial Court's Order ofNovember 4,2014
and the Court's Clerk did not accept Plaintiffs objections for filing and direct
Plaintiffto the Administrative Judge without success.
    Plaintiff did not request for findings offact and conclusions oflaw because ofthe
refusal oftheTrial Court's Clerk to file my documents.


   This Appeal is to the First Court ofAppeals in Houston, Texas
Respectfully submitted,


Patrick Olajide Akinwamide, ProSe
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                                 Certificate of Service



       I certify that a true and correct copy ofthe forgoing instrument was delivered
via certifiejhnail, return receipt requested or hand delivered to all counsels ofrecord
on this the _day of November 2014.



Mr. Jeffrey L. Diamond
TX Bat No. 058025000
1010 San Jacinto Street

Houston, Texas 77002

Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic DataProcessing Inc.



PatrickOlajide Akinwamide, ProSe
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
\   ~ I



     -rv+P i Tsr^i_ AOirllH,-sT'
                                          CAUSE NO. 1997-48526

Patrick Olajide Akinwamide.                                §                    In The District Court Of
Plaintiff                                                  §
                                                           §
        vs.
                                                           §                    Harris County, Texas
                                                           §
Transportation Insurance Co.,
                                                           §
ETAL.
                                                           §
Defendants                                                                      80th Judicial District

                                                      Order


        On November 4, 2014, the 11th District Court entered an order adjudicating the
Petitioner, Patrick Olajide Akinwamide (Akinwamide), as a vexatious litigant in the above case.
On January 14, 2015, Mr. Akinwamide filed a request with the Harris County Local
Administrative District Judge (Admmistrative Judge) asking for permission to appeal the
judgment in the above case.

•?   Although it appears this case has been final since May 16, 2013, the Administrative Judge
nevertheless Grants Mr. Akinwamide's request to file an appeal in the above matter.

     Signed January 23,2015.




                                                                   Robert K. Schaffer
                                                                   Local AclministrativeDistrict Judge
                                                                   Harris County Texas
                    Chris Daniel
                   District Clerk

                   JAN 23 2015,
          Time:.                   lav
                   Harris County, Taxes
            By-
                        Deputy
                                          jffir




                                              RECORDER'S MEMORANDUM
                                             This instrument isofpoor quality
                                                  at the timeofimaging



                                                    Page 1 of1
                                                Cause No. 97-48526




              Patrick Olajide Akinwamide                      In the District Court of

              vs
                                                       §      Harris County, Texas

              Transportation Insurance Company         §      80th Judicial Distri
                                                                                       Chris Daniel
              CNA Insurance Company, and               §                               District Clerk

                                                                                      JAN 1 k 2015
              Automatic Data Processing Inc.                                 Time:.
                                                                                      Harris County, Texas
                                                                             By
                                                                                           Deputy




                                                    REQUEST


                                        FOR PERMISSION TO FILE APPEAL




             TO THE HONORABLE ADMINISTRATIVE JUDGE:

                     Comes now, Patrick Olajide Akinwamide, Plaintiffin the above-styled and
             numbered cause and request the permission ofthe Honorable Administrative Judge to
             allow the appeal ofthe orders oftheTrial Court dated October 3,2014 and November
             4, 2014 which were filed with the District Clerk on November 25,2014.

                   Plaintiffwas lead to believe that after an attempt to file objections atthe Trial
             Court concerning the orders ofthe November 4, 2014 on November 7, 2014, that it
             was not required to request permission from the Honorable Administrative Judge to
             file an appeal, since similar request for permission to file objections was not
             considered by the Administrative Judge.




i gg^^K^MgBBBSS^B8SE5B3gB)gaggagngEgZ
          Plaintiffdid not intentionally disregard the provision ofCPRC §§11.101, and
 11.102. Plaintiffwas lead to believe that the request for permission ofthe
 Administrative Judge to file his appeal was not necessary when the Administrative
 Judge said he has no jurisdiction to permit filing ofobjections. The appeal from the
 order ofOctober 3,2014 was based on the denial ofthe motion to vacate the final
 judgment in Cause No. 97-48526. The motion to vacate the judgment was denied and
 the order signed October 3,2014 before the declaration ofPlaintiffas avexatious
 litigant bythe order ofNovember 4,2014.

          Plaintiffs appeal is not (1) frivolous, (2) groundless and brought in bad faith   or

 groundless and brought for the purpose ofharassment, or groundless and interposed
 for any improper purpose, such as to cause unnecessary needless increase in the cost
 of litigation.

       Plaintiffs appeal will be supported by proper argument and evidence warranted
 by law as demonstrated in the pleadings and motions at the Trial Court.
        Plaintifffiled his appeal from the order ofOctober 3,2014 and orders of
November 4,2014 on the 25th ofNovember, 2014 with the District Clerk as required
by law.

        The issue ofPlaintiffs failure to obtain pre-filing permission from the
Honorable Administrative Judge to file his appeal was for the first time brought to the
attention ofPlaintiffwhen Plaintiffcalled the Post Judgment office (District Clerk) on
Tuesday, January 13,2015 to check the status ofthe appeal, because Plaintiffhad not
received anything from the First Court ofAppeal.

       The manager in the Post Judgment Office (District Clerk) informed Plaintiff
Tuesday, January 13,2015 that the County Attorney for the Honorable Administrative
Judge is reviewing the case and that the office would notify Plaintiffofthe outcome.



                                                                                                 Vfc
      Plaintiffprays that the Honorable Administrative Judge will permit or approve
the filing ofthe Plaintiffs Appeal for the purpose ofpreserving justice and fairness.
Respectfully submitted,



Patrick Olajide Akinwamide, ProSe
2151 S. Kirkwood R&, Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                                CERTIFICATE OF SERVICE



            Icertify that atrue and correct copy ofthe forgoing instrument was delivered
     via certified mail, return receipt requested or hand delivered to all counsels ofrecord
     on this the 14th day ofJanuary 2015.


    Mr. Jeffrey L. Diamond
    TX Bat No. 058025000
    1010 San Jacinto Street
    Houston, Texas 77002

    Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
    and Automatic Data Processing Inc.



    Patrick Olajide Akinwamide, ProSe
    2151 S. Kirkwood Rd., Apt. 295
    Houston, TX 77077
    Tel: (832) 620-9345




I
ATTPitBWlcMT "C'


    f^ with -me h^^TOt"
     >••**




o



CM
                                                    Cause No. 97-48526
                                                                                                        \v
               Patrick Olajide Akinwamide                 §    In the District Court of
1
3
H
fa             vs                                         §    Harris County, Texas
S

               Transportation Insurance Company           §    80th Judicial District
o
rj



               CNA Insurance Company, and                §

               Automatic Data Processing Inc.            §




                                                  NOTICE OF APPEAL                  Deputy


                                                   ^„.


             TO THE HONORABLE COURT:^
               Patrick Olajide Akinwamide, Plaintiffin the above Styled andnumbered Cause, gives
             notice of his intent or desire to appeal the Trial Court's Order and rendered on October
             3,2014 denying Plaintiffs Motion to set aside the final judgment in Cause No. 97-
             48526 as void, dismiss the Plaintiffs claimfor commendation or lack ofjurisdiction
             under TWCA, and the Trial Court to proceed with Plaintiffs Common Law Causes of
             action until its final resolution.

              Plaintiff further appeals Trial Court's orders of November 4,2014 that:
                1) Declared or find Plaintiff a vexatious litigant
                2) Sanctioned Plaintiff

                3) Order finding that the appropriate security/sanction, including the awardof
                    reasonable expenses and cost including reasonable attorney's fees to the
                    defendant is $2,500.00
•«.. •




                                          Certificate of Service



                1 certify that a true and correct copy ofthe forgoing instrument was delivered
         via certified mail, return receipt requested or hand delivered to all counsels of record
         on this the _day of November 2014.



         Mr. Jeffrey L. Diamond
         TX Bat No. 058025000

         1010 San Jacinto Street

         Houston, Texas 77002
         Attorney of Record for Transportation Insurance Company, CNA Insurance Company
         and Automatic Data Processing Inc.




         Patrick Olajide Akinwamide, ProSe
         2151 S. Kirkwood Rd., Apt. 295
         Houston, TX 77077
         Tel: (832) 620-9345
ATTAC H'rvY&TT V


OR(?5C Oh OCTo&er? 3>, a£»                                                     ^°\f
                                                                                     Chris Daniel
                                                                                    District Clerk
                                                                                OCT oq ?ni4
                                                                                                           
                                       Cause No.X-48526                 Time:               * UH>?'.5oP^
                                                                                    Harris county, Texas

                                                                                         Deputy    ™~~"~~~


     PatrickOlajide Akinwamide                   §         In the District Court of

     vs                                          §         Harris County, Texas

o
o    Transportation Insurance Company            §         80th Judicial District

     CNA Insurance Company, and                  §

     AutomaticData Processing Inc.               §



    MOTION TO CORRECT THE OMISSION OF AUTOMATIC DATA
    PROCESSING INC. AND CNA INSURANCE COMPANY FROM THE STYLE
    OF CAUSE NO. 97-48526 IN THE COURT'S ORDER OF OCTOBER 3.2014



    TO THE HONORABLE JUDGE OF SAID COURT: Comes now, Patrick Olajide
    Akinwamide, Plaintiffin the above-styled and numbered cause, and files this Motion to
    correct the omission ofAutomatic Data Processing Inc., CNA Insurance Company from
    the style ofCause No. 97-48526 in the court's order ofOctober 3,2014 and the Plaintiff
    would respectfully show the courtthefollowing:
    1) In its memorandum opinion ofSeptember 6,2012, the Court ofAppeal for the First
       District ofTexas states that'% pleading inthe alternative, Appellant's Amended
       Petition did not dismiss the IAB issue but rather added Alternative Pleadings to that
       original claim.'' Citirig Gen. Elec. Co.; Ducane Heating Corp.; 561S. W. 2d 49-50
       (Tex. Civ. App.-Houston [14^.Dist.] 1978, no Wfit(pp5).
    2) Also in the response, defendants assert that "Plaintiffamended his original petition
       by filing Plaintiffs first amended original petition alternative pleadings" to bring
       common-law causes of action against thedefendants." The defendants filed a

                                  ^^mentisofpoorji*
                                     atthetime ofimaging
 motion to strike the pleadings butdidnotfile an amended answer." Further, in the
 motion to strike a Plaintiffs first amended original petition alternative pleadings
 signedby the counsel, Mr. JefferyL. Diamond, it was assertedthat "Plaintiff is now
alleging various causes ofaction against defendant and additional parties." See
defendants response andmotionforsanctionsfiledwith the court on October 2,
2014; Plaintiff's Exhibit "D" attached to the motion to set-aside thefinaljudgment
in Cause No. 97-48526....,) Plaintiffherby adopted the entire motion andresponse
by reference. Plaintiffs first amended original petition alternative pleadings was
not stricken and it is before the court. The attorney, Mr, Jeffrey L. Diamond was the
attorney for bothAutomatic DataProcessing Inc. and CNA Insurance in CauseNo,
 97-48526. See Exhibit 'K' attached to Plaintiffs motion to set-aside thefinal
judgment...). Automatic Data Processing Inc. and CNA Insurance Company are the
 added parties referred to inthe motion to strike. As such, by filing a dilatory plea in
the form ofa motion to strike, and asserting that the court clearly lackedjurisdiction
to preside over the additional parties or causes of action containedm Plaintiffs first
amended original petition, the defendants Transportation Insurance Company, CNA
Insurance Company, and Automatic Data Processing Inc, made a general appearance
and waives service of process ofthe Plaintiffs first amended original petition
alternative pleadings in Cause No. 97-48526. See Tex. R. Civ. P. 120;120a; 120
a(I); VonBriesen, Purtell, Roper vFrench, 78S.W. 3d570, 575, (Tex.App.-
Amarillo 2002, Pet Dism 'd); Weiner v Colwell 909 S.W. 2d866 (Tex. 1995);
Dawson-Austin vAustin, 968 S.W. 2d319, 321-322 Tex. 1998). The test for fan-
notice is "whether an opposing attorney ofreasonable competence withthe
pleadings before him, can ascertain the nature and the testimony probably relevant
See State Fidelity Mortgage Co. v Vomer 740 S.W. 2d477, 479 (Tex. App.-Houston
[1stDist] 1987, no writ). As such, the employer, Automatic Data Processing Inc.
andCNA Insurance Company are added parties and defendants in Cause No. 97-
48526.
3) Notice to the Industrial Accident Board (TWCC) of Workers Compensation
   Insurance coverage is necessary to achieve subscriber status under the Texas
  Workers' Compensation Act orsystem. See Tex. Rev. Civ. Sua. Art. 8308 § 18a;
  Aguilar v Wenglar Construction Co, 871S. W. 2d829, 832-833 (Tex. App.-Corpus
  Christi 1994, nowrit); Ferguson vHospital Corp. Intern. LTD. 769 F. 2d 268
  (1985). With regard tothe Industrial Accident Board (TWCC) finding, roll number
  1, the board finds that "onthe date of injury saidemployer was either a subscriber,
  authorized self*insured, orhad provided Workers' Compensation coverage in Texas
  by virtue ofArticle 8306, Section 18 R.C.S. That said employer was insured with
  the insurance carrier, or self-insured, as namedabove." The Industrial Accident
  Board (TWCC) was notcertain and definite with this finding. Implicitly, tins
  finding shows that there was no proofinthe records oftheIAB, that the employer
  was a subscriber, self-insured, orhad Workers' Compensation Insurance coverage at
  thetime ofPatrick Olajide Akinwamide's on-thevjob injuries, on October 15,1989.
  Otherwise, the finding would have been certain about the subscriber status of
  Automatic Data Processing Inc. and it provision of Workers' Compensation
  Insurance coverage at thetime ofthe employee's Patrick Olajide Akinwamide's on-
  the-job injuries on October 15,1989. Based on the finding in Roll Number 1ofits
  final decision or award the Industrial Accident Board (TWCC) finds in Roll Number
  9 that the evidencesubmittedis legallyinsufficient to establishmat the claimant
  sustained a compensable injury inthecourse of employment. The Board denied the
  claim because there was no proofthat the employer Automatic Data Processing Inc.
  was a subscriber under the Texas Workers' Compensation Act and did not provide
  Workers' Compensation coverage atthe time ofPatrick Olajide's on-the-job injuries
  as required by the Texas Workers' Compensation Laws. See Exhibit 'G' attached to
 Plaintiff's motion to set-aside thefinaljudgment... and incorporated by reference.
 For the employer, Automatic DataProcessing Inc. to prevail as asubscribing
 employer that had Workers' Compensation Insurance coverage under the Texas
    Workers' Compensation laws, the findings ofthe Industrial Accident Board in Roll
    1must be based on certainty. In other words, the JAB (TWCC) finding must
    affirmatively state that the employer, Automatic Data Processing Inc. was a
    subscriber under the Texas Workers' Compensation Act and hadWorkers'
    Compensation Insurance coverage atthe time ofPatrick Olajide Akinwamide's on-
    the-job injuries. Otherwise, the Industrial Accident Board (TWCC) did not have the
    jurisdiction over the claim and theemployer. See Tex. Rev. Civ. Stat. Ann. Art
    8306, Section 4. Therefore, the employer failed toprove that it was a subscriber
    underthe Texas Workers' Compensation Act and that it had Workers'
    Compensation Insurance at the time ofPatrick Olajide Akinwamide's on-the-job
    injuries.
4) During the trial ofCause No. 97-48526, Plaintiffbrought tothe attention ofthe
court the issue ofthe employer Automatic Data Processing Inc. not having Workers'
Compensation Insurance coverage (Policy) at the time ofPlaintiffs on-the-job injuries.
The defendant's attorney Mr. Jeffrey L. Diamond in his representative capacity told the
court that the issue was notbrought totheattention ofthe Industrial Accident Board.
Assuch, thematter was waived. And theonly issue before this court which the court
would havejurisdiction was what was discussed at the Industrial Accident Board The
court asked Mr. Diamond whether the Industrial Accident Board ever asked for proofof
coverage, and Mr. Diamond responded "not when I was present in front oftheBoard "
See Exhibit 'fitCRRPgs. 12-13; 83-84; 98 and hereby incorporated by reference.
Under the Texas Workers' Compensation Laws, the employer Automatic Data
Processing Inc. subscriber status to the Texas Workers' Compensation Act (system) and
proofofWorkers' Compensation coverage at the time ofemployee's on-the-job injuries
are the requirements to be met to invoke the Trial court's statutory authority over the
Plaintiffs claim for compensation. See Tex. Civ. Stat. Arm. Art 8306 et. seq. Middleton
vTexas Power &Light Co. 294 U.S. 152,153-54, 39 S. ct227, 63 L. Ed527 (1919);
  HartfordAccident &Indemnity Company vChristenson, 149 Tex. 79, 228S. W. 2d 135,
  138, (1950); Paradissis vRoyalIndemnity Company, 507S.W. 2d526, 529 (Tex. 1974).
  The defendant Automatic Data Processing Inc. did not prove its "subscriber" status and
  its Workers' Compensation coverage (policy) at the time ofPlaintiffs work-related
  injuries as required by Texas Workers' Compensation Laws in Cause No. 97-48526.
  The provision ofthe Tex. Const. Art 1Section 13 is premised upon the rational that the
 legislature has no power to make aremedy by due course oflaw contingent upon an
 impossible condition. See Moreno vSterlingDrugInc. 787S. W. 2d348, 355 (Tex.
 1990). In Cause No. 97-48526, there was no proofthat the defendant Automatic Data
 Processing Inc. was asubscriber to Texas Workers' Compensation Act at the time of
  Haintiffson-the-job injuries and there was no proofofits Workers' Compensation
 Insurance policy that covered the Plaintiffs on-the-job injuries. The due process oflaw
 and Texas Workers' Compensation Laws require that the defendants, specifically,
 Automatic DataProcessing Inc. provide proofof"subscriber'' status and the proofofits
 Workers' Compensation Insurance policy at the time ofPlaintiffs on-the.job injuries,
 for it to qualify for the protection provided under the Texas Workers' Compensation
Laws.

Acceptance ofthe claim by the Industrial Accident Board (TWCC) as argued by the
defendants in Cause No. 97-48526 was not proofthat the employer, Automatic Data
Processing Inc. was asubscribing employer that had Workers' Compensation Insurance
coverage at the time ofPlaintiffs on-the-job injuries, on October 15,1989. The
defendants, Automatic DataProcessing Inc, Transportation Insurance Company and
CNA Insurance Company did not file an answer to "the Plaintiffs first amended
petition alternative pleadings" but filed amotion to strike the amended pleadings which
was not struck by the court For an employer to satisfy its burden ofestablishing its
status as aWorkers' Compensation subscriber for the purposes ofproving entitlement
to protection from eivil liability under Act's Exclusive Remedy Provision, Automatic
DataProcessing Inc. must prove that at the time the Plaintiffsustained his work-related
injuries, it had Workers' Compensation Insurance in effect from an insurance company
authorized to write Workers' Compensation Insurance in the State ofTexas. See Tex.
Rev. Civ. Stat. Arts. 8306-8309, ofthe Texas Workers'Compensation Act. The
Haintiffs common law causes of action remain as the only viable pleadings in Cause
No. 97-48526, and all affirmative defenses available to the defendants are waived
because the defendants did not file answer. As such, Automatic Data Processing Inc.
and CNA Insurance Company are defendants in Cause No. 97-48526. The Honorable
Court should amend its order ofOctober 3,2014 to include Automatic Data Processing
Inc. and CNA Insurance Company as defendants in the style of cause No. 97-48526
WHEREFORE Premises Considerect, Plaintiff; Patrick Olajide Akinwamide pray that
the court grants his motion to correct the style of Cause No. 97-48526 to include
Automatic Data Processing Inc. and CNA Insurance Company as defendants, and for
such other and future relief, both legal and equitable, to which Plaintiffis justly entitled
Respe


Patrick Olajide Akinwamide, Pro Se                                       /
2151 S. Kirkwood Road, Apt. #295
Houston, TX 77077
(832) 620-9345
                          CERTIFICATE OF SERVICE



I hereby certify that a trueand correct copyofthe forgoing instrument was delivered
via certified mail, returnreceiptrequestedor hand deliveredto all counsels ofrecordon
this the 9^day ofOctober, 2014

Mr. Jeffrey L. Diamond
TX Bar No. 058025000

1010 San Jacinto Street

Houston, Texas 77002
Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic Date Processing Inc.




Patrick Olajide Akinwamide, ProSe
2151 S. Kirkwood Rd, Apt 295
Houston, TX 77077
Tel: (832) 620-9345
State ofTexas§
Harris County§

                                            VERIFICATION

     BeforeMe, the Undersigned Notary, on this personally appeared, Patrick Olajide
Akinwamide, the Affiant a person whose identity is known to me after I administered
an oath to Affiant Affiant testified
     1. "My name is Patrick Olajide Akinwamide. I am over 18 years of age, of
          sound mind and capable of making this affidavit The facts in mis affidavit are
          within my personal knowledge and are true and correct
    2. I am the Plaintiffand representing myself. All the documents included as
          exhibits in this motion are true and correct copies ofme original.
     3. The Court Reporters Record in the trial ofCause No. 97-48526 was not
          available in the records of the case with the District Clerk's office

    4. Plaintiffmade several attempts to reach the court reporter, Mrs. Carol N.
          Castillo but was not successful.

     5. The excerpts ofthe original court reporters record returned to the Plaintiff
          from the Clerk ofthe 13th Court of Appeals, Corpus Christi are attached to this
          motion as Exhibit 'B\

     6.   The excerpts attached to this motion as Exhibit 'B'are true and correct copies
          ofthe original.

                  ROSA E. JIMENEZ
             NotaryPublic. State of Texas          Patrick Olajide Akinwamide, ProSe
               My Commission Expires
                   June 09, 2017                   2151 S. KirkwoodRoad, Apt. 295
                                                   Houston, TX 77077
                                                   (832) 620-9345
      Signed and sworn before me onthe 9*day ofOctober 2014


      Notary Public
                                                                        12



   1    understood.

   2                     The Plaintiff has brought to my

   3,   attention the   fact. that    he   thinks      that   the

   4    Defendant cannot prove that this case is the

   5    correct workers'   compensation case.

I6                       Did I understand that correctly?

   7                     MR.   AKINWAMIDE:         Yes,   and that they

   8    don't have insurance with my employer, Automatic

   9    Data Processing,   at the time of this injury.

 10                      THE   COURT:      And    he   believes      that

 11     they did not have insurance with his employer at
 12     the time of this injury.
 13                      Is there a response to that?

 14                      MR.   DIAMOND:      Yes,      ma'am.       Number   1,

 15     this matter was never brought to the attention Of
 16     the Industrial Accident Board.             At the time that

 17     this case was initially heard --
 18                      THE COURT:        You mean this specific

 19     issue as   to whether or     not it was the correct

120     injury?

21                       MR.   DIAMOND:      Yes,      exactly.       And as

22      such, it is waived.      The only issue that was
\2 3    brought to the Industrial Accident Board is whether

 14     this gentleman sustained an injury in the course

?5      and scope of his employment.             And under the Texas



                   LEX COURT REPORTING SERVICES,              INC.
                             (713) 524-0040
                                                                         13


 1   Workers'   Compensation Act,          the only issue that

 2   could then be brought to this Court and over which

 3   this Court would have jurisdiction is. what is

 4   discussed at the Industrial Accident Board.                    There

 5   has been no findings, filings, or anything by —
 6                        MR.   AKINWAMIDE:        Excuse   me.    Can        I


 7   get something from evidence?

 8                        THE COURT:       Yes,    you can pull

 9   something from your file, yes,               sir.

10                        MR.   DIAMOND:     -- by Mr.      Akinwamide

11   regarding this matter that he's raised to the Court

12   on the day of trial.          I don't know if the Court has

13   jurisdiction over that issue, and it's been
14   waived.                         ,
15                        THE COURT:       You may go ahead and

16   bring them in and get them seated.
17                        MR.   DIAMOND:     I    think   it's    also    been

18   already addressed by the Court when Mr. Akinwamide
19   attempted to have the case tried in the common law

20   against ADP.        That was the basis of his motion at

21   that time.     And it was denied by Judge Link.
22                        THE COURT:       Okay.     Let me look at

23   your papers,       sir.

24                        MR.   AKINWAMIDE:        Yes,   ma'am.     If       I

25   may respond to this.



                LEX COURT REPORTING SERVICES,               INC
                          (713) 524-0040


                    I
                                                                                           83



               1    relations hip        with ADP?

               2                              MR.   AKINWAMIDE:     My relationship is

               3    that during the time I was injured,                    I was working

               4    with    them        So Transportation Insurance is not the

               5    one    that    I was working with during the time that I

               6    was injured.          I was working with ADP.
                           \ 4
                    %W^
                    \  -
                                              THE   COURT:     Were you the carrier for

                    ADP    at   th e   time    he   was injured?

                                              MR.   DIAMOND:     Yes,   ma'am.

             10                               THE   COURT:     Do you understand that

             11     relations hip?

             12                               MR.   AKINWAMIDE:     Excuse me,          ma'am?

             13                               THE   COURT:     Do you understand that

             14     Transportation Insurance Company carried a policy

             15     of workers'         compensation?

             16                               MR.   AKINWAMIDE:     That    is   what     is

             17    creating problem now.                They didn't have that

             18    insurance            They didn't have workers'               compensation

             19    insurance ,         and I    have it in the      file    —     in the file

             20    that    ADP     sent to me.         That's the reason why I made

             21    my petition.           I said I had the -- the defendants.

             22                               THE   COURT:     What was your date of

             2 3   injury?

             24                               MR.   AKINWAMIDE:     That's       October       of
                   /^N
             25    [ 1998J and they have been struggling since that time
"*,   .-*'




                                  LEX COURT REPORTING SERVICES,                  INC.
                                            (713) 524-0040
                                                                                    84


       1   that they have insurance.              They have the money

       2   to -- Texas Workers'           Compensation.             Even ADP and

       3   everybody, they were just telling me different

       4   things.      The workers'       compensation ruled on it and

       5   without —         they don't have insurance.                   They were

       6   trying to back them down -- I mean,                      to cover them

       7   up.    Even I asked for the investigation they did;

       8   they never gave it to me.

       9                         THE COURT:       Can you respond to that,

      10   Counsel?

      11                         MR.   AKINWAMIDE:        This       Defendant       —

      12                         THE COURT:       I understand,             sir,    and I

      13   certainly understand —
(
i
      14                         MR.   AKINWAMIDE:        They've got to —

      15   this   is   our    insurance    then   --

      16                         THE   COURT:     I    understand          that.

      17                         MR.   AKINWAMIDE:        --    under       oath.

      18                         THE   COURT:     Hold    on    a    second.        Tell

      19   me when the policy of the insurance went into

      20   effect.

      21                         MR.   DIAMOND:        Ma'am,       Your    Honor,       I

      22   don't have that information,                because,       like I said,

           this was not an issue at any point in time during

           the pendency of this case.

                                THE    COURTS     It wasn't          an    issue

v..

                       LEX COURT REPORTING SERVICES,                      INC.
                                 (713) 524-0040
                                                                              98

       1   after about the three months they filed the paper

      2    that I told you that they don't have record,                     the

       3   Industrial Accident Board was asking the

      4    Transportation Insurance Company to present the

       5   employers and part of the injury and asked ADP to

       6   supply the same.          They never did.          It was --

       7                       THE COURT:        What    did the Board

       8   rule?

       9                       MR.    DIAMOND:     The    Board    ruled      there

     10    was no injury in the course and scope.

     11                        THE    COURT:     Did    the   Board    ever    ask

     12    for proof of coverage?

     13                        MR.    AKINWAMIDE:        Yes.


                               MR.    DIAMOND:     Not when I was present

     15    in front of the Board.             And my firm has been

           representing Transportation Insurance Company prior

           to the issuance of the award,               which was issued,           I

           want to say,     in -- it was issued in              '98,   or   '99

           even,    maybe   '97.

                               MR.    AKINWAMIDE:        Yeah,    that award

     21    pape r   was issued, but is it true ltr.h e operation of

I f 22     Transportation Insurance,            ADP,    and workers'

     2 3   compensation?       I filed a motion for that,               even I
ni   24    say that to them at the workers'               compensation.            I

     25    wrote my complaint to the investigator in this case



                       LEX COURT REPORTING SERVICES,               INC.
                                      (713)    524-0040
                                                                                        FILE J
                                                                                          Chris Daniel
                                                                                          District Clerk
                                      CAUSE NO. 9748526
                                                                                         OCT 0 3 2014
  PATRICK OLAJIDE AKINWAMIDE                   §     IN THE DISTRICT CO^UffiT ORarrls County, Texas
                                               §                                By
                                                                                                                 I.
                                                                                                Deputy
  VS.                                          8     HARRIS COUNTY, TEXAS

  TRANSPORTATION INSURANCE
                                                      iTH
  COMPANY                                           80'" JUDICIAL DISTRICT



                                              ORDER

         ON THIS DAY, the Court considered PlaintifFs "PlaintifFs Motion to Set Aside the

 Final Judgment in Cause No. 97-48526 as Void, Dismiss the Plaintiffs Claim for Compensation
 for Lack of Jurisdiction Under the TWCA, and The Trial Court To Proceed With The Plaintiffs
 Common Law Causes Of Action Until Its Final Resolution"; Defendant's Response to same; and
 the arguments ofPlaintiff and counsel. The Court finds that it has no plenary power over this
 case and the common law claims are barred by res judicata and collateral estoppel. Further, the
 PlaintifFs Motion is frivolous, groundless, brought in bad faith and brought for the purpose of
 harassment. Therefore, the Court DENIES PlaintifFs Motion as the Court has no plenary power
 to hear same and ORDERS the Plaintiff to jiimi I ilni P fegflgg ill          111JiMMIlMiilli       ji


Signed this the      day of October, 2014.                             -        ,                        '   *
                                             1 d-U" f*** *